Citation Nr: 0700493	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left leg 
disability, as a residual of an in-service motor vehicle 
accident.

3.  Entitlement to service connection for a right ankle 
disability, as a residual of an in-service motor vehicle 
accident.

4.  Entitlement to service connection for a disability 
manifested by pulmonary embolism, claimed as a lung 
disability.

5.  Entitlement to service connection for headaches, as 
residuals of an in-service motor vehicle accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in December 2003, and a 
substantive appeal was received in June 2004.

In September 2006, the veteran was afforded a Board hearing 
at the RO.  A transcript of this hearing is of record.

The Board notes that the veteran advanced a claim of 
entitlement to service connection for bilateral tinnitus 
during the September 2006 hearing.  This matter is hereby 
referred to the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss, a left leg disability, a right ankle 
disability, and headaches, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The episodes of upper respiratory infection which the 
veteran experienced during service were acute in nature and 
they were not manifestations of any chronic disease.

2.  No chronic lung disability, no pertinent vascular 
disability, nor any other disability manifested by pulmonary 
embolism was incurred during the veteran's active duty 
service, nor is any such disability otherwise related to the 
veteran's active duty service.


CONCLUSION OF LAW

A chronic lung or vascular disability currently manifested by 
pulmonary embolism was not incurred in or aggravated by 
service and the veteran does not currently suffer from any 
other chronic lung disability etiologically linked to 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated April 2003.  Moreover, 
in the April 2003 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2003 letter was sent to the 
appellant prior to the June 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The April 2003 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with an 
April 2003 letter notifying him to submit evidence detailing 
the nature and history of his claimed disability.  The RO 
also furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  In any event, as the Board finds below 
that service connection is not warranted for the issue 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
a lung disability because there is no competent evidence of 
record to show any chronic lung disability during service nor 
any in-service evidence of embolism or pertinent vascular 
disease; no continuity of pertinent symptomatology following 
service is shown nor is there any medical suggestion that the 
veteran's current pulmonary embolism is otherwise related to 
his service.  In view of the fact that the service medical 
records reflect that the veteran's lungs and vascular system 
were clinically normal at the time of his separation from 
service and there is no medical evidence reflecting any 
chronic lung or vascular disability during service or for 
many years following service, the Board concludes that the 
record as it stands includes sufficient competent evidence to 
decide the claim and that no VA examination with etiology 
opinion is necessary.  38 C.F.R. § 3.159(c)(4).  Indeed, any 
opinion relating a current pulmonary embolism to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This appeal involves a claim of service connection for a 
chronic disability manifested by pulmonary embolism, claimed 
by the veteran as a lung disability.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The record clearly demonstrates that the veteran has been 
diagnosed and treated for a disability manifested by multiple 
pulmonary emboli beginning around June 2005.  The record does 
not indicate, nor does the veteran contend, that the veteran 
was diagnosed with a pulmonary embolism during his time in 
service.  Rather, the veteran has claimed service connection 
for pulmonary embolism as a lung disability and has cited in-
service instances of upper respiratory infections as in-
service manifestation of the lung disability.  The Board 
additionally observes that pulmonary embolism may be 
characterized as a vascular disease and, accordingly, the 
Board has reviewed the record with attention to any pertinent 
evidence of lung disability or vascular disability 
incurrence.

Upon thorough consideration of the record, the Board is 
unable to find that service connection is warranted in this 
case.  With regard to the veteran's primary theory of 
entitlement, the Board finds that the service medical records 
do not show any chronic lung disability manifesting during 
service.  In separate instances, the veteran was diagnosed 
and treated for upper respiratory infections and chest 
congestion in August 1970, January 1971, and October 1971.  
No chronic disability of the lungs was diagnosed on any of 
these occasions, and there is no indication in the record of 
any suggestion of pulmonary embolism during service.  The 
service medical records also contain no suggestion that the 
veteran experienced chronic lung symptoms of any kind during 
the months in between his documented bouts with upper 
respiratory infection and congestion; in each instance it 
appears that the symptoms resolved with treatment and without 
extended follow-up.

Most significantly, the veteran underwent a physical 
examination for separation in January 1972 during which, 
according to the medical record, the veteran's lungs, chest, 
and vascular system were found to be clinically normal with 
no pertinent abnormalities noted.  This indicates that 
trained medical professionals who examined the veteran did 
not believe that any chronic disability of the lungs or the 
vascular system existed at the time of the veteran's January 
1972 separation from service.  Thus, the service medical 
records strongly suggest that the veteran's recorded episodes 
of upper respiratory infections during service were acute and 
resolved without chronic disability.

The Board also notes that there is absolutely no suggestion 
in the service medical records of any manifestation of a 
vascular disability during service.  The Board again notes 
that the January 1972 separation examination report shows 
that the veteran was found to be clinically normal in this 
regard, with no pertinent abnormalities noted.

Post-service medical records do not indicate, and the veteran 
has not alleged, that the veteran is currently diagnosed with 
any chronic lung disability other than pulmonary embolism 
which may be causally linked to the veteran's service.  The 
record indicates that the veteran has been treated for sleep 
apnea, including in December 2004, but there has been 
absolutely no indication that this condition is a chronic 
acquired disability of the lungs incurred during the 
veteran's service.  The Board observes that the veteran's VA 
outpatient treatment records repeatedly show the veteran's 
lungs, other than the diagnosed pulmonary emboli, to be free 
of pertinent symptomatology and that the veteran has not 
reported other symptoms of any chronic disability of the 
lungs.  In November 2005 the veteran's lungs were noted to be 
"clear to auscultation [with] no crackles, wheeze [and] no 
egophony."  These findings are consistent with similar 
reports throughout the outpatient treatment records.

The record reflects that the veteran's current disability 
manifested by pulmonary embolism was not detected until the 
veteran reported the associated pain and discomfort in June 
2005.  The record contains no medical evidence or indication 
of any post-service treatment or diagnosis for any chronic 
lung disability or any pulmonary embolism prior to this date.  
Thus, the record shows a lengthy period of 33 years following 
separation during which there is no indication of reported 
symptoms, no pertinent diagnoses, and no indication of any 
treatment for any lung or relevant vascular disability.  Such 
a lengthy period of time without any evidence suggesting 
manifestation of a disability weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the veteran's own statements that his 
current disability manifested by pulmonary embolism is 
causally related to service and was manifested in service by 
his recurrent episodes of upper respiratory infections.  The 
Board sympathizes with the veteran and acknowledges that he 
currently suffers from a severe medical disability.  However, 
the Board is compelled to find that the weight of the 
competent medical evidence is against a finding that any in-
service upper respiratory infection resulted in a chronic 
disability.  While the veteran as a lay person is competent 
to provide evidence regarding injury and symptomatology, he 
is not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disability.  There is 
absolutely no medical evidence of record which suggests any 
etiological relationship between the veteran's time in 
service and his current difficulties with pulmonary embolism 
diagnosed 33 years after separation from service.

In conclusion, service connection for a disability manifested 
by pulmonary embolism is not warranted.  Indeed, the weight 
of the evidence indicates that no pertinent chronic 
disability manifested during service and, moreover, that in-
service upper respiratory infections were acute in nature and 
not related to any chronic disability diagnosed 33 years 
after separation.  The preponderance of the evidence is 
against a finding that the veteran's current disability is 
causally linked to the veteran's active duty service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for a disability manifested by pulmonary 
embolism, claimed as a lung disability, is not warranted.  To 
this extent, the appeal is denied.


REMAND

The veteran also claims that he suffers from hearing loss 
disability related to his active duty service.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Service medical records do not document any findings which 
show hearing loss disability meeting the standards dictated 
by the above regulation.  However, it does appear from 
service medical records that there was a decrease in hearing 
acuity during service, that the veteran's hearing acuity was 
notably near to the regulatory thresholds for hearing loss 
disability at separation, and a notation of "HEARING LOSS 
BOTH EARS" was entered on the veteran's January 1972 service 
separation examination report.  This is potentially 
significant, especially since the lack of any evidence that 
the veteran exhibited hearing loss disability during service 
is not fatal to his claim.  Laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss disability in order to establish service connection.  
See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, 
as noted by the United States Court of Appeals for Veterans 
Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

There is no medical evidence showing current hearing loss 
disability as defined by regulation, but there is no 
competent medical evidence evaluating the veteran's current 
hearing acuity at all.  Under the circumstances, the Board 
believes that VA's duty to assist the veteran requires an 
audiological examination to evaluate the veteran's claim that 
he currently suffers from hearing loss disability which is 
etiologically linked to his service.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2006).

The veteran also claims entitlement to service connection for 
a left leg disability, right ankle disability, and headaches, 
all as residuals of injuries suffered in an in-service motor 
vehicle accident in November 1970.  During his September 2006 
hearing the veteran testified, consistent with several 
submitted witness statements, that the veteran was thrown 
from the vehicle during this in-service accident.  The 
veteran testified that he presently experiences significant 
symptoms of related muscle and ligament damage in his left 
leg and right ankle, including weakness, instability, and 
falling.  The veteran further testified that he struck his 
head against a wall when thrown from the vehicle and suffered 
a concussion which, as the veteran describes, has caused 
chronic residual headaches.

The veteran has submitted ample evidence to the record, in 
the form of multiple witness statements and a newspaper 
article, to persuasively demonstrate his involvement in a 
motor vehicle accident in November 1970.  A review of the 
veteran's service medical records reveals that he was treated 
for an infected leg laceration at that time.  Submitted lay 
statements describe that the veteran was thrown from the 
vehicle; the statements offer various impressions of the 
apparent severity of the veteran's injuries suffered at that 
time.  The Board notes that the veteran's January 1972 
service separation examination notes scars on the veteran's 
left leg and right temple.

Although the contemporaneous medical evidence from service is 
not comprehensive on this point, the Board observes that the 
record reflects the veteran was involved in a serious motor 
vehicle accident during service.  It is apparent that the 
veteran was injured in this accident, and medical records 
suggest that at least some injury to the left leg and right 
temple may have been associated with the accident.  The 
totality of the lay evidence from witness statements is 
further suggestive of pertinent injuries during service.

The lay evidence of record further indicates that the veteran 
suffers from current disabilities associated with injuries 
suffered in the in-service accident, but there is no medical 
evidence clearly addressing the question of whether the 
veteran is currently diagnosed with any disability 
etiologically linked to the in-service accident.

As such, in order to provide every consideration to the 
veteran in these claims, the Board is of the opinion that the 
veteran should be afforded VA examinations to determine if he 
can be currently diagnosed with any chronic disabilities of 
the left leg, the right ankle, or any disability manifesting 
in chronic headaches.  For each of these claimed current 
disabilities that are clinically verified by examination, the 
question of whether the disability is etiologically linked to 
the veteran's service should be addressed by a competent 
medical opinion for the record.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the veteran's active duty 
service.

2.  The veteran should be scheduled for a 
VA examination by an appropriate specialist 
to determine the nature and etiology of his 
claimed left leg and right ankle 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  All 
clinical manifestations should be reported 
in detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following: 

    a)  Please identify any current 
disabilities found for the veteran's left 
leg.

    b)  For each current disability of the 
left leg, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service, to include the November 
1970 motor vehicle accident.  In answering 
this question, please discuss any relevant 
service and post-service medical records.

    c)  Please identify any current 
disabilities found for the veteran's right 
ankle.

    d)  For each current disability of the 
right ankle, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service, to include the November 
1970 motor vehicle accident.  In answering 
this question, please discuss any relevant 
service and post-service medical records.
    
3.  The veteran should be scheduled for a 
VA examination by an appropriate specialist 
to determine the nature and etiology of his 
claimed headache residuals of an in-service 
concussion.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  All 
clinical manifestations should be reported 
in detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following: 

    a)  Can the veteran be presently 
diagnosed with any chronic disability 
manifesting in recurrent severe headaches?

    b)  Please state whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the diagnosis 
associated with the veteran's reports of 
recurrent severe headaches, if any, was 
manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service, to include the November 
1970 motor vehicle accident.  In answering 
this question, please discuss any relevant 
service and post-service medical records.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for each of the claimed 
disabilities.  If any benefits remain 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


